772 F.2d 909
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.GORDON PENNELL; DEFENDANT-APPELLANT.
NO. 85-1220
United States Court of Appeals, Sixth Circuit.
8/12/85

E.D.Mich.
DISMISSED
ORDER
BEFORE:  KEITH, MERRITT and KENNEDY, Circuit Judges.


1
This matter is before the Court upon the plaintiff-appellee's motion to dismiss and defendant-appellant's memorandum in opposition.


2
Defendant-appellant Pennell was convicted on ten counts of controlled substances and firearms violations and is presently serving a ten year prison sentence.  On January 17, 1985, he filed a motion for a new trial, based upon newly discovered evidence, and subsequently, he requested bail, pending disposition of the motion.  On February 25, 1985, the district court denied the bail request from which Pennell timely filed the instant appeal.


3
In an analogous situation, an order revoking bail pending disposition of a motion for new trial was not construed as a final appealable order.  Browder v. United States, 168 F.2d 418, 419 (5th Cir. 1948).  Even if jurisdiction were to be found in this Court, however, we conclude the district court did not err in denying bail to the defendant.  Accordingly, it is ORDERED that plaintiff-appellee's motion to dismiss is granted.